Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Appeal and ebbob, § 863*—what does not constitute part of record. Matters copied into the transcript by the clerk and not certified to by the judge are not part of the record on review. 3. Appeal and ebbob, § 592*—what grounds for reversal considered. No grounds of reversal other than those set out in the motion for a new trial will be considered in reviewing the judgment of the trial court. 4. Appeal and ebbob, § 800*—when hill of exceptions must contain motion for new trial. The only way in which the Appellate Court can properly learn whether or not the reasons for a motion for a new trial are set out in the motion is through the bill of exceptions. 5. Appeal and ebbob, § 1339*—when presumed that trial court properly overruled motion for new trial. Where the grounds on which a motion for a new trial is based do not appear in the bill of exceptions, it is to be presumed that the trial court properly overruled the motion. 6. Appeal and ebbob, § 1303*—when presumed that evidence sufficient to support verdict and judgment. Where the grounds of a motion for a new trial do not appear in the bill of exceptions, it must be presumed that the evidence is sufficient to support the verdict and judgment. 7. Appeal and ebbob, § 1313*—when presumed that remarles of trial court did not affect verdict. Where objection is made to remarks of the trial court alleged to be prejudicial, and such remarks do not appear in the bill of exceptions, it will be presumed that the remarks complained of did not affect the verdict. 8. Master and servant, § 84*—when evidence sufficient to sustain verdict in action for salary. In an action to recover for salary, where the evidence was conflicting, a verdict for plaintiff held sustained by the evidence.